[exhibit103nelnetcapitala001.jpg]
DocuSign Envelope ID: 46BB3508-267C-4318-8883-D004D7A5098C CAPITAL AND LIQUIDITY
MAINTENANCE AGREEMENT This CAPITAL AND LIQUIDITY MAINTENANCE AGREEMENT (the
"Agreement"), dated as of , is made and entered into by and among the FEDERAL
DEPOSIT IAISURANCE CORPORATION, a Federal banking agency existing under the laws
of the United States and having its principal office in Washington, DC (the
"FDIC"); NELNET, INC., a corporation duly organized and existing under the laws
of the State of Nebraska with headquarters at 121 South 13t~' Street, Suite 100,
Lincoln, NE, 68508 (the "Parent Company"); MICI3AEL DUNLAP, controlling
shareholder of the Parent Company (the "Controlling Shareholder"); and NELNET
BANK, a proposed Utah-chartered industrial bank, located at 13907 S. Minuteman
Drive, Draper, Salt Lake County, Utah 84020 (the "Applicant"). WITNESSETH:
WHEREAS, the FDIC Board of Directors is charged by section 5 of the Federal
Deposit Insurance Act (the "FDI Act"), 12 U.S.C. § 1815, with the responsibility
of acting upon applications for Federal Deposit Insurance by all depository
institutions; WHEREAS, the Applicant is a proposed Utah-chartered industrial
bank being formed as a wholly-owned subsidiary of the Parent Company; WHEREAS,
the Parent Company is a publicly traded company and desires to organize the
Applicant to originate, refinance and service private student and consumer
loans, and to offer deposit products; WHEREAS, the Applicant submitted an
application for Federal deposit insurance (the "Application") to the FDIC
pursuant to section 5 of the FDI Act on November 12, 2019; WHEREAS, the FDIC is
required to consider, among other things, the statutory factors described in
section 6 of the FDI Act, 12 U.S.C. § 1816, (the "Statutory Factors") and will
generally grant an application for Federal deposit insurance if it finds
favorably upon all of the Statutory Factors; and as a pant of the application
process, the FDIC also considers the financial resources of a parent company
when evaluating the adequacy of an applicant's capital; WHEREAS, the FDIC is
required by section 38A(b) of the FDI Act, 12 U.S.C. § 18310-1(b), to require
the Parent Company to serve as a source of financial strength to the Applicant;
WHEREAS, the Applicant, the Parent Company, and the Controlling Shareholder have
expressed their willingness to submit to such conditions as the FDIC may
determine are reasonable and necessary to ensure the adequacy of the Applicant's
capital and maintain sufficient liquidity;



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala002.jpg]
DocuSign Envelope ID: 46BB3508-2B7C-4318-8683-D004D7A5098C WHEREAS, paragraphs 5
and 6 hereof are intended to provide separate and independent mechanisms to
ensure that Parent Company serves as a source of financial strength to the
Applicant; WHEREAS, the FDIC is unable to find favorably on the Statutory
Factors if the Applicant, the Parent Company, and the Controlling Shareholder do
not enter into and comply with the terms of this Agreement; NOW, THEREFORE, in
consideration of the premises, terms, and conditions contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows: 1. Effectiveness; Approval by FDIC. Upon approval of the
Application by the FDIC, this Agreement shall become fully effective and binding
upon the parties hereto. 2. Capital• The Parent Company shall maintain the
capital levels of the Applicant at all times such that the Applicant's capital
satisfies the following conditions (the capital requirements contained in this
paragraph are referred to herein as the "Minimum Capital Ratios."); ~ Meets or
exceeds the levels required for the Applicant to be considered "well
capitalized" under section 324.403(b) of the FDIC's Rules and Regulations, 12
C.F.R. § 324.403(b); • In no event shall the Leverage ratio (as defined in the
FDIC's capital regulations) be maintained at less than twelve percent (12%); and
• The Applicant shall also maintain an adequate allowance for loan and lease
losses. a) Maintenance of Required Minimum Capital Ratios. If at any time the
Applicant's capital ratios fall below the Minimum Capital Ratios, the Parent
Company shall (or the Controlling Shareholder shall cause the Parent Company to)
immediately contribute sufficient additional capital to the Applicant to comply
with the Minimum Capital Ratios. b) Maintenance of Revised Capital Ratios. If
the FDIC determines it necessary, pursuant to its regulatory authority, for the
Applicant to maintain capital ratios that are greater than the Minimum Capital
Ratios (the "Revised Capital Ratios"), it shall provide written notice of such
determination to the Applicant, the Controlling Shareholder, and the Parent
Company. Within thirty (30) days after the FDIC issues such notice, if the
Applicant has not met the Revised Capital Ratios, the Parent Company shall (or
the Controlling Shareholdet~ shall cause the Parent Company to) immediately
contribute sufficient additional capital to the Applicant to comply with the
Revised Capital Ratios specified by the FDIC.



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala003.jpg]
DocuSign Envelope ID: 46863508-2B7C-4318-8883-D004D7A5098C c) Capital
Contributions. All capital contributions from the Parent Company to the
Applicant will be in the form of cash, or if appropriate and approved by the
FDIC, other assets acceptable to the FDIC. Any and ail such capital
contributions shall be credited to the Applicant's surplus account. Li uidi .The
Parent Company shall (or the Controlling Shareholder shall cause the Parent
Company to) maintain the Applicant's liquidity at such levels as the FDIC deems
appropriate and take such other actions as the FDIC deems appropriate to provide
the Applicant with a source of additional liquidity. In particular, the Parent
Company shall (or the Controlling Shareholder shall cause the Parent Company to)
provide the Applicant with financial assistance, as specified below, to permit
the Applicant to meet its short- and long-term liquidity demands. a) Short-Term
Liquidity. The Parent Company shall provide and maintain a Revolving Line of
Credit ("Line of Credit") for the benefit of the Applicant that provides the
greater of: Ten (10) percent of the Applicant's total assets as of the most
recent Call Report date; or • Such additional amount as may later be negotiated
between the Parent Company and the Applicant. The Applicant may draw on the Line
of Credit provided by the Parent Company at any time the Applicant or the FDIC
considers it necessary, .Any and all agreements related to the Line of Credit
must contain only such terms and conditions as the FDIC, in its sole discretion,
finds acceptable, At a minimum, the Line of Credit is subject to the
restrictions of section 23B of the Federal Reserve Act, 12 U.S.C. § 371c-1, and
cannot contain terms and conditions that are less favorable to the Applicant
than a comparable transaction with an unaffiliated third party. b) Long-Term
Liquidity. If the Applicant identifies liquidity requirements that it cannot
satisfy, then at the written request of the Applicant or the FDIC, the Parent
Company, within ten (10) days of receiving such request, shall provide the
Applicant with financial support, including cash, in such amount and for such
duration as may be necessary for the Applicant to meet its ongoing liquidity
obligations. 4. Enhanced Safeguard (Pledged Deposit-Other Limitations). To
further ensure that the Parent Company selves as a source of financial strength
for the Applicant, the Patent Company shall (or the Controlling Shareholder
shall cause the Parent Company to) establish and, at all times, maintain a
pledged deposit (the "PD") of $40,000,000 in cash with the Applicant as part of
the Parent Company's obligations under paragraphs 2 and 3 hereof; provided
however, that the establishment of the PD does not relieve the Parent



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala004.jpg]
DocuSign Envelope ID: 46863508-2B7C-4318-8883-D004D7A5098C Company of its
responsibility to (or relieve the Controlling Shareholder of causing the Parent
Company to) serve such other support obligations identified herein. a) The PD
shall be in the name of the Parent Company earmarked for the sole benefit of the
Applicant and to be used by the Applicant in the event the Parent Company fails
to provide the support required under paragraphs 2 and 3 hereof. b) If at any
time the Applicant's capital ratios fall below any of the Minimum Capital Ratios
or Revised Capital Ratios (as appropriate), or the Parent Company ceases to
provide the Line of Credit of at least the amounts specified in paragraph 3 a)
hereof, the Applicant shall immediately provide written notice to the Parent
Company and the Controlling Shareholder demanding the Parent Company provide
sufficient funds to restore the Applicant's capital levels or reinstate the Line
of Credit to meet the requirements under paragraph 3 hereof. c) If, within five
(5) calendar days, the Parent Company does not provide sufficient funds to
restore the Applicant's capital levels to the Minimum Capital Ratios or Revised
Capital Ratios (as appropriate) or reinstate the Line of Credit, the Applicant
shall immediately draw upon the PD in such amounts as is necessary to restore
the Applicant's capital levels to the Minimum Capital Ratios or Revised Capital
Ratios (as appropriate) or as necessary to meet the Applicant's liquidity needs.
d) The Applicant shall immediately provide the FDIC with written notification
whenever notice is provided to the Parent Company and the Controlling
Shareholder in accordance with paragraph 4 b) hereof and whenever the Applicant
draws upon the PD in accordance with paragraphs 4 c) hereof. e) In the event
that the Applicant draws on the PD, the Parent Company shall immediately take
such steps as are necessary to replenish the PD to the amount of $40,000,000 in
cash or unencumbered readily-marketable securities acceptable to the FDIC. ~j
Any and all agreements related to the PD shall only be made with the prior
written approval of the FDIC and upon such terms and conditions as the FDIC, in
its discretion, finds acceptable. g) Other Limitations. In the event the Parent
Company fails to provide the support required under paragraphs 2 and 3 hereof,
the Parent Company and the Applicant shall further take the following actions in
order to ensure the continued safe and sound operation of the Applicant: • The
Applicant shall not make, without the prior written consent of the FDIC, any
"extension of credit" (as defined in section 215,3 of the Regulations of the
Board of Governors of the Federal Reserve, 12 C.F.R. § 215,3) to the Parent
Company or to any affiliate, and shall not enter into any "covered transaction"
(as defined in sections 23A and 23B of the Federal Reserve Act, 12 U.S.C. §§
371c and 3710-1) with the Parent Company or any affiliate. • The Applicant shall
not, without the prior written consent of the FDIC, declare or pay any
dividends. • The Applicant shall not, without the prior written consent of the
FDIC, permit the amount of "brokered deposits" (as defined by part 337 of the
FDIC's Rules and 4



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala005.jpg]
DocuSign Envelope ID: 46663508-267C-4318-8683-D004D7A5098C Regulations, 12
C.F.R. part 337) held by the Applicant to exceed the amount held as of the date
that these limitations are implemented. 5, Authority of the Parent Company and
the Applicant. The governing boards of the Parent Company and the Applicant have
each approved a resolution ("Resolution") authorizing the execution and
performance of this Agreement. A certified copy of each Resolution is attached
hereto and incorporated herein by reference. 6. Miscellaneous. a) Enforceability
as a Written Agreement. In addition to any other remedies provided by law, the
parties agree that this Agreement is binding and enforceable by the FDIC as a
written agreement pursuant to sections 8 and 50 of the FDI Act, 12 U.S.C. §§
1818 and 1831aa, against the Applicant, the Parent Company, and the Controlling
Shareholder, and their successors and assignees. b) Bankruptcy Treatment of
Commitments. The parties agree that obligations of the Parent Company and the
Applicant contained in this Agreement include commitments to maintain the
capital and liquidity of the Applicant and, if a bankruptcy petition is filed by
or against the Parent Coinpariy, the obligations of the Parent Company contained
in this Agreement shall be immediately cured by the Parent Company pursuant to
11 U.S.C. § 365(0) and any claim for a subsequent breach of the Parent Company's
obligations herein shall be entitled to priority under 11 U.S.C. § 507(a)(9), c)
Conservatorship or Receivership. In the event of the appointment of a
conservator or receiver for the Applicant, the obligations of the Applicant, the
Parent Company, and the Controlling Shareholder hereunder shall survive said
appointment and be enforceable by the FDIC as conservator or receiver. d) Change
in Control. i) In event that the Controlling Shareholder disposes of some or all
of the voting securities of the Parent Company so that the Controlling
Shareholder no longer controls (as that term is used in Section 7(j) of the FDI
Act and in the presumptions of control 12 CFR §303.82(b)) the Parent Company,
then upon notification to the FDIC, the Controlling Shareholder may request a
release from this Agreement. ii) The FDIC may grant a release if the following
conditions are met to the FDIC's satisfaction at the time of the release: 1) the
Conteolling Shareholder has performed all obligations under the provisions of
this Agreement; 2) the FDIC has issued a non- objection to any notices pursuant
to the Change in Banlc Control Act if the transfer of Controlling Shareholder's
voting securities occurs in a transaction that requires one or more persons to
file such a notice with the FDIC; 3) any other necessary and final



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala006.jpg]
DocuSign Envelope ID: 46663508-267C-4318-8683-D004D7A5098C regulatory approvals
have been obtained; and 4) any successor controlling shareholder of the Parent
Company has agreed to the terms of this Agreement. e) Governing Laws. This
Agreement and the rights and obligations hereunder shall be governed by, and
shall be construed in accordance with the Federal laws of the United States and,
in the absence of controlling Federal laws, in accordance with the laws of the
State of Delaware. fj No Waiver. No failure or delay in the exercise of any
right or remedy on the part of any of the parties hereto shall operate as a
waiver or termination thereof, nor shall any exercise or partial exercise of any
right or remedy preclude any other or further exercise of such right oc remedy
or any other right or remedy. g) Fees and Expenses, The Parent Company shall (or
the Controlling Shareholder shall cause the Parent Company to) pay any
attorneys' fees and other reasonable expenses incurred by the Applicant in
exercising its rights or seeking any remedies hereunder. h) Severability. In the
event any one or more of the provisions contained herein should be held invalid,
illegal, or unenforceable in any respect, the validity, legality, and
enforceability of the remaining provisions contained herein shall not in any way
be affected or unpaired thereby. The patties shall endeavor in good faith to
replace the invalid, illegal, or unenforceable provision with a valid provision,
the effect of which comes as close as possible to that of the invalid, illegal,
or unenforceable provision. i) Enforcement by Applicant. The Applicant may, in
its discretion, enforce this Agreement against the Parent Company. j)
Modification. This Agreement may not be modified, amended, changed, discharged,
terminated, released, renewed, or extended in any manner except by a writing
signed by all of the parties. lc) Addresses for aYid Receipt of Notice. Any
notice hereunder shall be in writing and shall be delivered by hand or sent by
United States express mail or commercial express mail, postage prepaid, and
addressed as follows:



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala007.jpg]
DocuSign Envelope ID: 46683508-2B7C-4318-8B83-D004D7A5098C If to the Parent
Company: Nelnet, Inc. Attn: Timothy Tewes, President 1248 "O" Street, Ste. 900
Lincoln, NE 68508 If to the Controlling Shareholder: Michael S. Dunlap 1248 "O"
Street, Ste. 900 Lincoln, NE 68508 If to the Applicant: Nelnet Bank Attn:
Timothy Tewes 1248 "O" Stt•eet, Ste. 900 Lincoln, NE 68508 If to the FDIC:
Associate Director, Division of Rislc Management Supervision Rislc Management
Examination Branch Federal Deposit Insurance Corporation 550 17`h Street, NW
Washington, DC 20429 1) No Assignment. This Agreement inay not be assigned or
transferred, in whole or in part, without the prior written consent of the FDIC.
m) Binding on Parties, Successors and Assigns. This Agreement is binding on the
panties hereto, their successors and assigns. n) Complete Agreement. This
Agreement is the complete and exclusive statement of the agreement between the
parties concerning the commitments set forth in the Agreement, and supersedes
all -prior written or oral communications, representations and agreements
relating to the subject matter of the Agreement, except that this Agreement does
not affect or otherwise alter the Parent Company Agreement entered into by and
among the FDIC, the Parent Company, the Controlling Shareholder, and the
Applicant. o) Counterparts. This agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all such
counterparts taken together shall constitute one and the same Agreement.



--------------------------------------------------------------------------------



 
[exhibit103nelnetcapitala008.jpg]
DocuSign Envelope ID: 46BB3508-2B7C-4318-8683-D004D7A5098C IN WITNESS WHEREOF,
the parties hereto have duly executed this Agreement as of the day and year
indicated above. N ~9ned B ocsecsoac000a~z...~eff Noot'dhoel< Name: Title: cEo
MI By:~~~a~~ 39A188C794CE407... Mile Dunlap Name: Title: N o~ ~~~ed b : A~T~~ TT
B~tn,~VY,oi, I~I.bSS assz2EeoeccFazz...Andrea Moss Name: Press ent CEO Tltle:
FEDERAL DEP~SI~ INSURANCE CORPORATION _u, By: Name: Title: -- — ~ a



--------------------------------------------------------------------------------



 